Appellant was convicted of unlawfully carrying on and about his person knuckles made of some character of metal.
The complaint and information were filed on the 25th day of November, 1912, charging that on 23rd of November appellant carried the said knuckles about his person. The information was filed the same day of the complaint. The evidence for the State, through the witness Miller, is that on the 27th day of November, 1912, he was deputy constable of precinct No. 1, in Dallas County, and on the night of said day he and two officers were standing on the corner of Jackson and Houston Streets in the City of Dallas, where he arrested the defendant. While standing on said corner, he saw the defendant in company with other Mexicans coming down the sidewalk; that when they approached the corner where he was standing he stopped the defendant and arrested him. Then follows what occurred between them at the time he arrested defendant, and at the time he arrested him he searched and found on him the knuckles charged in the information.
Without discussing any other feature of this case this conviction can not be sustained. On the 25th of November appellant was charged with having knucks on his person on the 23rd day of November, two days prior to the complaint and information. The facts show the witness Miller took the knucks from him on the 27th of November, two days after the complaint and information were filed. The evidence must show that the offense had been committed before the making of the complaint and information. The complaint can not charge an offense to be committed in the future.
The judgment is reversed and the cause is remanded.
Reversed and remanded.